Citation Nr: 1311817	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.  Jurisdiction over the Veteran's claim is now with the RO in New York, New York.  

The Board remanded this matter on three previous occasions.  In October 2011, the Board remanded the Veteran's claim for a hearing before the Board.  The Veteran subsequently withdrew his hearing request in a written statement dated in February 2012.  38 C.F.R. § 20.704 (2012).  In June 2012 and January 2013, the Board remanded the claim for additional development and medical inquiry.  As the requested development has been completed, the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case dated in March 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right eye disability was noted by medical examination upon his entry into active service.  

2.  The Veteran's pre-existing right eye disability did not permanently increase in severity in service.



CONCLUSION OF LAW

A right eye disability was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notice provided to the Veteran and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2007 letter of the information and evidence required to substantiate his claim, the respective duties of the Veteran and VA, and how ratings and effective dates are assigned.  Moreover, the letter was provided to the Veteran prior to the rating decision on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify.

The Board also finds the duty to assist requirements satisfied here.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The record indicates that certain of the Veteran's service treatment records (STRs) may have been lost, at one point, while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991) (where it appears that a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened).  Nevertheless, copies of the STRs are now associated with the claims folder and the Veteran has not asserted that any relevant STRs are missing.  Moreover, the Veteran underwent VA compensation examinations in March 2008 and July 2012.    

In June 2012 and January 2013, the Board remanded the claim on appeal to obtain private medical records, and to provide the Veteran with an adequate VA compensation examination into his claim.  The March 2008 and July 2012 examination reports of record detail the nature of the Veteran's right eye disability and detail the history of the disorder.  Due to inadequacies related to the opinions rendered in those reports, the Board remanded this matter for an additional opinion.  In February 2013, the July 2012 examiner provided an addendum opinion which is adequate as it is based on a review of the medical history and a physical examination of the Veteran.  Moreover, the opinion is responsive to the Board's January 2013 remand directives regarding the proper standard that must be addressed in this matter.  Accordingly, sufficient information has been included in the record to enable the Board to make an informed determination.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

	Claim to Service Connection 

The Veteran claims service connection for an eye disability that pre-existed his entry into active service.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306 (2012).  

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

The Veteran's December 1955 enlistment report of medical examination shows that the Veteran had a pre-service right eye disability which caused right eye blindness - "Unable to visualize disc of right eye.  Rupture iris fixed.  No reaction to light or accommodation."  The report further noted - "Injured right eye (stone) 13 years ago.  Light perception only in that eye."  Similarly, treatment records dated during service note complaints of blurriness in the left eye and note the "not correctable" right eye blindness.  A traumatic iris coloboma and traumatic cataract in that eye were noted in September 1956.  Further, the Veteran's October 1958 separation report of medical examination is of record.  It noted "[l]ight perception only" in the right eye.  

Despite VA's requests of the Veteran, no post-service medical evidence has been included in the claims file noting treatment for right eye blindness.  The record does contain medical evidence of a current disorder, however.  March 2008 and July 2012 VA compensation reports of record indicate that the Veteran has continued blindness in his right eye.  Thus, the evidence shows that the Veteran currently has a right eye disability.  

Initially, the Board notes that the presumption of soundness does not apply in this matter as the Veteran's December 1955 enlistment examination report clearly notes the Veteran's right eye blindness upon entry into service.  38 U.S.C.A. § 1111.  The inquiry before the Board is whether the Veteran's right eye disability increased in severity during service, and if so, whether any such increase in severity was clearly and unmistakably due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.      

Based on a review of the entire record, the Board finds that the evidence does not indicate that the Veteran's right eye disability worsened during service.  The STRs merely indicate that the Veteran entered service with right eye blindness, served with right eye blindness, and was discharged from service with right eye blindness.  Furthermore, the VA examiners do not indicate that the Veteran's right eye disability increased in severity during service.  The March 2008 examiner indicated that, based on the Veteran's admission, the right eye blindness occurred prior to service as a result of the blunt trauma at age 13 and that it had remained stable since then.  While the March 2008 examiner noted the cataract in service and that the Veteran is currently aphakic in the right eye, the Veteran denied any history of cataract extraction.  The July 2012 examiner stated that the Veteran's "right vision loss is not caused by or result of his military service.  His right eye was severely injured from a childhood accident."  Moreover, in a February 2013 addendum opinion, the July 2012 VA examiner stated that the Veteran had "no useable vision" in the right eye since his injury at the age of 8, and that "[i]t is not at all likely ... that the visual status of [the] right eye further deteriorated during ... military service."  In another February 2013 statement, the examiner indicated that the claims folder had been reviewed. 

In searching for evidence of an in-service worsening of the right eye disability, the Board has reviewed the lay statements of record.  However, neither the Veteran's statements, nor lay statements from his spouse and daughter, indicates a worsening during service.  Rather, the Veteran's claim to service connection is apparently based not on his right eye blindness, or any aggravation of the disorder during service, but on his opinion that his discharge from service somehow frustrated his efforts at gaining a college education and/or pursuing a military career.  

In sum, the preponderance of the evidence is against finding that the Veteran's documented pre-service right eye blindness increased in severity as a result of service - i.e., his right eye blindness was not aggravated by military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The recent VA medical opinion is highly probative evidence in this regard as the examiner conducted a review of the history, a physical examination and as sufficient information was provided to allow the Board to render an informed determination.  In making this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the credible evidence of record is against finding that the Veteran's preexisting right eye blindness was aggravated by military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right eye disability is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


